Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1, the meaning of the limitation “a second liquid crystal panel” is unclear. The meaning is unclear because no first liquid crystal panel has been recited. For the purpose of examining the present application, the limitation “a liquid crystal panel” in line 5 has been interpreted as being “a first liquid crystal panel.”
Re: claim 2, because it depends upon claim 1, it is likewise rejected.
Re: claim 4, the meaning of the limitation “the image” is unclear. It is not clear as to whether the limitation refers to an intermediate image as recited in claim 3 or whether some other image is being referred to. For the purpose of examining the present application, the limitation has been interpreted as referring to the intermediate image as recited in claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yata (US 2018/0124364) in view of Wei (US 2019/0204607).
Re: claim 1, Yata discloses an image source OM adapted to output an intermediate image with an image light traveling in a light path (para. 46; Fig. 6); an image adjustment device PC, IL, PS positioned on the light path of the image light (Fig. 6), wherein the image adjustment device comprises a liquid crystal panel (para. 40); a controller 100 adapted to control the image adjustment device (Fig. 10; para. 98); and a reflector PJA, PJB, PJ adapted to reflect the image light passing through the image adjustment device to a projection screen (Fig. 6), wherein the controller controls the first liquid crystal panel and the second liquid crystal panel to operate independently (capability disclosed in para. 98 and Fig, 10, where two liquid crystal panels [OM and PC] are controlled by controller 100).

Wei discloses that the image adjustment device further comprises a second liquid crystal panel 24 (Fig. 3, where panel 23 is the first liquid crystal panel) positioned on the light path (Fig. 3) and that one or both of the first liquid crystal panel and the second liquid crystal panel comprises electrodes patterned into irregular patterns (Figs. 5a – 5c)
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the image adjustment device further comprise a second liquid crystal panel positioned on the light path and that one or both of the first liquid crystal panel and the second liquid crystal panel comprises electrodes patterned into irregular patterns, as disclosed by Wei, in the device disclosed by Yata for the purpose of varying the size of the displayed image (see para. 31 of Wei).
Re: claim 2, Yata and Wei disclose the limitations of claim 1, and Wei further discloses that the first liquid crystal panel 23 is positioned at a first focal plane of the image source and the second liquid crystal panel 24 is positioned at a second focal plane of the image source (Figs. 7a, 7b).
Re: claim 5, Yata discloses the limitations of claim 3; however, Yata does not explicitly disclose that a size of the intermediate image is adjusted by the image adjustment device.

It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a size of the intermediate image be adjusted by the image adjustment device, as disclosed by Wei, in the method disclosed by Yata for the purpose of diffusing or converging light which permits the size of the image to be adjusted (see para. 32 of Wei).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yata.
Re: claim 3, Yata discloses the steps of generating an intermediate image by an image source OM (capability disclosed in at least Fig. 6); adjusting an image light of the intermediate image by an image adjustment device PC, OM, IL, wherein the image adjustment device comprises a liquid crystal panel (capability disclosed in at least Fig. 6 & para. 39); reflecting (Fig. 6, reflectors PJA, PJB, OP5) the image light passing through the image adjustment device to a projection screen 11 (capability disclosed in at least Fig. 6).
Re: claim 4, Yata discloses the steps of claim 3, and Yata further discloses that an imaging position of the intermediate image is adjusted by the image adjustment device (capability disclosed in at least paras. 72-73; Fig. 6).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yata in view of Wei and Tam (US 2017/0261746).
Re: claim 6, Yata discloses the limitations of claim 3, and Yata further discloses that the image adjustment device PC, IL, PS comprises a first liquid crystal panel PC (para. 39).

Wei discloses a second liquid crystal panel 24 (Fig. 3), where the first liquid crystal panel 23 is positioned at a first focal plane of the image source, the second liquid crystal panel 24 is positioned at a second focal plane of the image source (Figs. 7a, 7b).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a second liquid crystal panel, where the first liquid crystal panel is positioned at a first focal plane of the image source, the second liquid crystal panel is positioned at a second focal plane of the image source, as disclosed by Wei, in the device disclosed by Yata for the purpose of varying the size of the displayed image.
Tam discloses that the first liquid crystal panel 13a and the second liquid crystal panel 13b operate in a diffusing mode in different time sequences (Fig. 5b; para. 102 discloses diffusion).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first and second liquid crystal panels operate in a diffusing mode in different time sequences, as disclosed by Tam, in the device disclosed by Wei for the purpose of varying the distance of the virtual image to be displayed (see para. 103 of Tam).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871